DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised   of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing 

Claims 1-3, 8-14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bogart et al. (US 2021/0001484 A1, hereinafter Bogart) in view of in view of Tan et al. (US 10,759,051 B2, hereinafter Tan) and further in view of Ooga et al. (US 2020/0061819 A1, hereinafter Ooga).
Regarding claim 1, Bogart teaches:
A processing path generating device, comprising:
an intuitive path teaching device provided for gripping and moving with respect to a workpiece to create a moving path (see at least Fig. 15, element 60, [0065], disclosing a human operator manipulating the robot arm to plan a movement path),  wherein the intuitive path teaching device comprises:
a path positioning sensor configured to collect and record work coordinates of the moving path (Bogart: see at least [0067-0068], disclosing recording the positions through which the robot manipulator "picks" and "places" a workpiece, i.e. work coordinates by the control computer, i.e. a path positioning sensor) 
a terminal interface feedback device for outputting a terminal sensing signal to the path positioning sensor (Bogart: see at least Fig. 2, element 64; [0067], disclosing the robot gripper 64, i.e. a terminal interface feedback device, that sends a signal to the control computer 52; The for outputting a terminal sensing signal to the path positioning sensor” is intended use and therefore given no patentable weight.); and 
a controller connected to the intuitive path teaching device for generating a processing path according to the moving path of the intuitive path teaching device, (see at least [0071], disclosing modifying a trajectory of the robot arm by the control computer 52, i.e. a controller; see also [0067], disclosing the robot program considers the “approach position,” which is a recorded position initiated by the receipt of a signal, i.e. a terminal sensing signal, from the gripper, i.e. the terminal interface feedback device)
Bogart does not explicitly teach:
wherein the intuitive path teaching device is used for detecting a surface feature of the workpiece (The Examiner notes the language “for detecting a surface feature of the workpiece” is intended use and therefore given no patentable weight. However, in an effort to advance prosecution, this rejection is made in consideration of the limitation);
and a distance of the path positioning sensor relative to the workpiece
…and the surface feature of the workpiece.
However, in the same field of endeavor, robotic path control, Tan teaches detecting a surface feature of a workpiece (see at least Fig. 4, disclosing detecting feature points, i.e. at least a surface feature of a workpiece; Col. 10, lines 38-65, disclosing adjusting the robot path due to detected feature points; see also Col. 1, lines 47-51).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Bogart to incorporate consideration of a surface feature of the workpiece, as taught by Tan, and thus use consider the 
Furthermore, in the same field of endeavor, robotic control, Ooga teaches determining a distance from a sensor to a workpiece (see at least [0071], [0073-0074], disclosing a distance sensor EM7)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the controller of Bogart to incorporate detecting a distance to the workpiece, as taught by Ooga.  One would have been motivated to make this modification in order to avoid collision with the workpiece, thus increasing safety, or to better improve path planning, thus increasing efficiency.

Regarding claim 2, the combination of Bogart, Tan and Ooga teaches:
a path teaching mobile platform configured to carry and move the path positioning sensor (Bogart: see at least Fig. 26, element 145, disclosing a mobile platform; [0073]), and the terminal interface feedback device is disposed on the path teaching mobile platform (Bogart: see at least Fig. 26; Although not explicitly labeled, it is evident that the gripper 64 (as labeled in other figures such as Figs. 2, 13A, and 25) is disposed on the platform)

Regarding claim 3, the combination of Bogart, Tan and Ooga teaches:
The generating device according to claim 1, wherein the path positioning sensor comprises at least one of an inertial sensing module (Bogart: see at least [0063], disclosing , a space coordinates capturing module and a feature capturing module (Tan: see at least Col. 10, lines 24-37, disclosing processing images to detect position and orientation values and feature points).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Bogart to incorporate consideration of a surface feature of the workpiece, as taught by Tan.  One would have been motivated to make this modification in order to increase the chances of completing a manipulation task, as taught by Tan in at least Col. 10, lines 46-53, due to the robot having an ability to make minor positioning adjustments, thus increasing the overall efficiency of the system.

Regarding claim 8, the combination of Bogart, Tan and Ooga teaches:
The generating device according to claim 1, wherein the intuitive path teaching device repeats path teaching for several times to create a plurality of moving paths (Bogart: see at least [0071], disclosing a repeated process).

Regarding claim 9, the combination of Bogart, Tan and Ooga teaches:
The generating device according to claim 2, wherein the terminal interface feedback device senses the workpiece by contact to create the terminal sensing signal (Bogart: see at least [0067], disclosing the gripper detects when the gripper has acquired an object, i.e. by contact).

Regarding claim 10, the combination of Bogart, Tan and Ooga teaches:
The generating device according to claim 2, wherein the terminal interface feedback device senses the workpiece by non-contact to create the terminal sensing signal (Tan: see at least Fig. 4, disclosing detecting feature points, i.e. at least a surface feature of a workpiece; Col. 10, lines 24-36, disclosing detecting the workpiece based on image analysis, i.e. non-contact).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Bogart to incorporate consideration of a surface feature of the workpiece by non-contact, as taught by Tan.  One would have been motivated to make this modification in order to increase the chances of completing a manipulation task, as taught by Tan in at least Col. 10, lines 46-53, due to the robot having an ability to make minor positioning adjustments, thus increasing the overall efficiency of the system.

Regarding claim 11, the combination of Bogart, Tan and Ooga teaches:
The generating device according to claim 1, further comprising a robotic arm connected to the controller, wherein the controller drives the robotic arm according to the processing path to process the workpiece (Bogart: See at least Fig. 1, element 68; [0048], disclosing an elongated arm; [0051], disclosing driving a rotary actuator; [0068], disclosing moving the robot arm in a calculated smooth trajectory).

Regarding claim 12, Bogart teaches:
 A processing path generating method, comprising: 
collecting and recording a moving path of an intuitive path teaching device (see at least Fig. 15, element 60, [0065-0068], disclosing a human operator manipulating the robot arm to , wherein the intuitive path teaching device comprises a path positioning sensor configured to collecting and recording work coordinates of the moving path (Bogart: see at least [0067-0068], disclosing recording the positions through which the robot manipulator "picks" and "places" a workpiece, i.e. work coordinates by the control computer, i.e. a path positioning sensor) (Bogart: see at least Fig. 2, element 64; [0067], disclosing the robot gripper 64, i.e. a terminal interface feedback device, that sends a signal to the control computer 52; The Examiner notes the language “for outputting a terminal sensing signal to the path positioning sensor” is intended use and therefore given no patentable weight.); 

generating a processing path according to the moving path of the intuitive path teaching device, (see at least [0071], disclosing modifying a trajectory of the robot arm by the control computer 52, i.e. a controller; see also [0067], disclosing the robot program considers the “approach position,” which is a recorded position initiated by the receipt of a signal, i.e. a terminal sensing signal, from the gripper, i.e. the terminal interface feedback device)
Bogart does not explicitly teach:
detecting a surface feature of the workpiece;
and a distance of the path positioning sensor relative to the workpiece
…and the surface feature of the workpiece.
However, in the same field of endeavor, robotic path control, Tan teaches detecting a surface feature of a workpiece (see at least Fig. 4, disclosing detecting feature points, i.e. at least a surface feature of a workpiece; Col. 10, lines 38-65, disclosing adjusting the robot path due to detected feature points; see also Col. 1, lines 47-51).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Bogart to incorporate consideration of a surface feature of the workpiece, as taught by Tan, and thus use consider the workpiece feature in the path planning.  One would have been motivated to make this modification in order to increase the chances of completing a manipulation task, as taught by Tan in at least Col. 10, lines 46-53, due to the robot having an ability to make minor positioning adjustments, thus increasing the overall efficiency of the system.
Furthermore, in the same field of endeavor, robotic control, Ooga teaches determining a distance from a sensor to a workpiece (see at least [0071], [0073-0074], disclosing a distance sensor EM7)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the controller of Bogart to incorporate detecting a distance to the workpiece, as taught by Ooga.  One would have been motivated to make this modification in order to avoid collision with the workpiece, thus increasing safety, or to better improve path planning, thus increasing efficiency.

Regarding claim 13, the combination of Bogart, Tan and Ooga teaches:
The generating method according to claim 12, further comprising sensing the workpiece by contact or non-contact to create a terminal sensing signal (Bogart: see at least [0067], disclosing the gripper detects when the gripper has acquired an object, i.e. by contact).

Regarding claim 14, the combination of Bogart, Tan and Ooga teaches:
The generating method according to claim 12, wherein detecting the surface feature of the workpiece comprises capturing the surface feature of the workpiece through optical radar, 3D optical scanning, 2D image or depth image (Tan: see at least Col. 10, lines 24-37, disclosing processing images to detect position and orientation values and feature points).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Bogart to incorporate detecting a workpiece through non-contact, such as image analysis, as taught by Tan.  One would have been motivated to make this modification in order to increase the chances of completing a manipulation task, as taught by Tan in at least Col. 10, lines 46-53, due to the robot having an ability to make minor positioning adjustments, thus increasing the overall efficiency of the system.

Regarding claim 19, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.

Regarding claim 20, the combination of Bogart, Tan and Ooga teaches:
The generating method according to claim 13, wherein sensing by contact comprises pressure sensing, gripping sensing or tactile sensing (Bogart: see at least [0067], disclosing the gripper detects when the gripper has acquired an object, i.e. gripping sensing).

Regarding claim 21, the combination of Bogart, Tan and Ooga teaches:
The generating method according to claim 13, wherein sensing by non-contact comprises optical sensing, ultrasound sensing or image sensing (Tan: see at least Col. 10, lines 24-37, disclosing processing images to detect position and orientation values and feature points).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Bogart to incorporate detecting a workpiece through non-contact, such as image analysis, as taught by Tan.  One would have been motivated to make this modification in order to increase the chances of completing a manipulation task, as taught by Tan in at least Col. 10, lines 46-53, due to the robot having an ability to make minor positioning adjustments, thus increasing the overall efficiency of the system.

Regarding claim 22, the combination of Bogart, Tan Ooga teaches:
The generating method according to claim 12, further comprising inputting the processing path to a robotic arm for moving the robotic arm to process the workpiece (Bogart: See at least Fig. 1, element 68; [0048], disclosing an elongated arm; [0051], disclosing driving a rotary actuator; [0068], disclosing moving the robot arm in a calculated smooth trajectory).

Claims 4-5, 7, 15-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bogart in view of Tan, in view of Ooga, and further in view of Yamauchi et al. (US 2020/0338730 A1, hereinafter Yamauchi).

Regarding claim 4, the combination of Bogart, Tan and Ooga teaches:
 The generating device according to claim 1,…
The combination does not explicitly teach:
…further comprising a path optimization module, for receiving the moving path, performing a simulation analysis on the moving path to optimize track of the moving path and storing the optimized moving path in the controller.
However, in the same field of endeavor, robotics, Yamauchi teaches:
…further comprising a path optimization module, for receiving the moving path, performing a simulation analysis on the moving path to optimize track of the moving path (See at least Fig. 2; [0063], disclosing a joint angle space trajectory smoothing unit 205, i.e. a path optimization module; see also Figs. 14 and 15-16, [0065-0069], disclosing a smooth trajectory, i.e. an optimized track) and storing the optimized moving path in the controller (see at least [0063], disclosing applying smoothing to the stored trajectory data).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Bogart to incorporate path optimization, as taught by Yamauchi.  One would have been motivated to make this modification in order to "minimize a change in a hand posture of the robot arm and generate the trajectory on which the robot arm can operate at a high velocity," as taught by Yamauchi in at least [0069], thus increasing efficiency.

Regarding claim 5, the combination of Bogart, Tan, Ooga and Yamauchi teaches:
The generating device according to claim 4, wherein the simulation analysis performed on the moving path by the path optimization module comprises at least one of collision analysis (Bogart: see at least [0068], disclosing specifying a trajectory that avoids other objects in the environment, i.e. collision analysis), path smoothness analysis, limit analysis, singularity analysis and precision analysis (Yamauchi: see at least Figs. 14 and 15-16, [0065-0069], disclosing a smooth trajectory, i.e. an optimized track, i.e. path smoothness analysis).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Bogart to incorporate smoothness analysis, as taught by Yamauchi.  One would have been motivated to make this modification in order to "minimize a change in a hand posture of the robot arm and generate the trajectory on which the robot arm can operate at a high velocity," as taught by Yamauchi in at least [0069], thus increasing efficiency.

Regarding claim 7, the combination of Bogart, Tan, Ooga and Yamauchi teaches:
The generating device according to claim 2, further comprising a path optimization module, for receiving the moving path (Yamauchi: See at least Fig. 2; [0063], disclosing a joint angle space trajectory smoothing unit 205, i.e. a path optimization module; see also Figs. 14 and 15-16, [0065-0069], disclosing a smooth trajectory, i.e. an optimized track), performing a simulation analysis on the moving path to optimize track of the moving path (Yamauchi: See at least Fig. 2; [0063], disclosing a joint angle space trajectory smoothing unit 205, i.e. a path optimization module; see also Figs. 14 and 15-16, [0065-0069], disclosing a smooth trajectory, and storing the optimized moving path in the controller, wherein the path optimization module comprises (Yamauchi: see at least [0063], disclosing applying smoothing to the stored trajectory data):
a calculation unit configured to obtain a position information of the moving path and analyze the moving path (Yamauchi: see at least [0035], disclosing a processing device, i.e. a calculation unit; Fig. 2, element S101 and S102; [0051], disclosing reading data for trajectory plan, i.e. at least position information of a moving path; [0057], disclosing analyzing the trajectory);
 a signal collecting and recording unit configured to store the position information of the moving path (Yamauchi: see at least [0035], disclosing a processing device, i.e. a signal collecting and recording unit; Fig. 2; [0058], disclosing adding trajectory data  to a trajectory storage unit); 
and a simulation analysis unit configured to receive the position information of the moving path and the terminal sensing signal (Bogart: see at least [0049], disclosing a computer 52, i.e. a simulation analysis unit; [0067-0068], disclosing the computer 52 receives position information to compute a movement trajectory and the gripper detects when the gripper has acquired an object, i.e. the terminal sensing signal).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Bogart to incorporate path optimization, as taught by Yamauchi.  One would have been motivated to make this modification in order to "minimize a change in a hand posture of the robot arm and generate the trajectory on which the robot arm can operate at a high velocity," as taught by Yamauchi in at least [0069], thus increasing efficiency.

Regarding claim 15, the combination of Bogart, Tan, Ooga and Yamauchi teaches:
The generating method according to claim 12, further comprising performing a simulation analysis on the moving path to optimize the moving path (Yamauchi: See at least Fig. 2; [0063], disclosing a joint angle space trajectory smoothing unit 205, i.e. a path optimization module; see also Figs. 14 and 15-16, [0065-0069], disclosing a smooth trajectory, i.e. an optimized track).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Bogart to incorporate smoothness analysis, as taught by Yamauchi.  One would have been motivated to make this modification in order to "minimize a change in a hand posture of the robot arm and generate the trajectory on which the robot arm can operate at a high velocity," as taught by Yamauchi in at least [0069], thus increasing efficiency.

Regarding claim 16, the combination of Bogart, Tan, Ooga and Yamauchi teaches:
The generating method according to claim 15, further comprising generating the processing path according to the optimized moving path (Yamauchi: see at least Fig. 15; [0065], disclosing a smoothed trajectory, i.e. a processing path based on the moving path) and the surface feature of the workpiece (Tan: see at least Fig. 4, disclosing detecting feature points, i.e. at least a surface feature of a workpiece; Col. 10, lines 38-65, disclosing adjusting the robot path due to detected feature points).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Bogart to incorporate 
Furthermore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Bogart to incorporate path optimization, as taught by Yamauchi.  One would have been motivated to make this modification in order to "minimize a change in a hand posture of the robot arm and generate the trajectory on which the robot arm can operate at a high velocity," as taught by Yamauchi in at least [0069], thus increasing efficiency.

Regarding claim 17, the combination of Bogart, Tan, Ooga and Yamauchi teaches:
The generating method according to claim 15, wherein performing the simulation analysis on the moving path comprises at least one of collision analysis, path smoothness analysis, limit analysis, singularity analysis and precision analysis (Bogart: see at least [0068], disclosing specifying a trajectory that avoids other objects in the environment, i.e. collision analysis).

Regarding claim 23, the combination of Bogart, Tan, Ooga and Yamauchi teaches:
The generating method according to claim 16, further comprising inputting the processing path to a robotic arm for moving the robotic arm to process the workpiece (Bogart: .

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bogart in view of Tan, in view of Ooga, in view of Yamauchi, and further in view of Edsinger et al. (US 9,694,495 B1, hereinafter Edsinger).

Regarding claim 6, the combination of Bogart, Tan, Ooga and Yamauchi teaches:
The generating device according to claim 4,…
The combination does not explicitly teach:
…wherein the path optimization module comprises a precision deviation calibrating unit for modifying the moving path to reduce precision deviation of the processing path.
However, in the same field of endeavor, robotics, Edsinger teaches:
wherein the path optimization module comprises a precision deviation calibrating unit for modifying the moving path to reduce precision deviation of the processing path (see at least Col. 15, lines 40-61, disclosing an impedance control module, i.e. a precision deviation calibrating unit, that detects a deviation from a trajectory, i.e. a precision deviation, and adjusts the deviation to be less than a threshold deviation, i.e. the move path is adjusted to reduce the deviation).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path optimization module to incorporate deviation reduction, as taught by Edsinger.  One would have been motivated to make this 

Regarding claim 18, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the intuitive path teaching device of the present application is not installed on the robotic arm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s arguments stating Bogart fails to disclose generating a processing path according to the teaching trajectory signal and the terminal sensing signal outputted by the terminal interface feedback device, the Examiner respectfully disagrees, and points to [0066] and [0067] of Bogart, a portion of which is reproduced below:

[0067]… When the robot arm has been positioned as needed, the gripper 64 is closed, or vacuum actuated, on the object to be picked up, by depressing button 132. Sensors in the robot gripper 64, or the vacuum gripper, detect when the gripper has acquired the object. The robot control computer 52 interprets the receipt of this signal as a successful “Pick” operation and inserts a “pick” tile at the current location within the robot program 104. At the time the pick tile is inserted, the rotational positions of the joints 54 in the robot arm 68 are recorded. Additionally, the rotational positions of the joints 54 required to position the robot gripper 64 directly above the previously recorded pick position are computed. This location is referred to as the “approach” position. When the robot program 104 executes, the end effector 64 will pass through this “approach” position, in a direction directly toward the pickup position"

	As described above, the robot program at least considers the “approach position,” which is a recorded position initiated by the receipt of a signal, i.e. a terminal sensing signal, from the gripper, i.e. the terminal interface feedback device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 2019/0054617 A1), disclosing robotic path optimization. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664